Citation Nr: 0840493	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-28 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1949 to August 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In an August 2007 decision, the Board denied the veteran's 
service connection claim for a left hip disability.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a September 
2008 Order, the Court vacated the August 2007 Board decision, 
and remanded the case to the Board for further proceedings 
consistent with a September 2008 Joint Motion for Remand. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  The 
veteran essentially contends that he fell off a truck during 
basic training and injured his left hip which resulted in his 
current left hip disability.  The veteran's service medical 
records are not on file and according to the record, were 
destroyed in a 1973 fire at the Military Personnel Records 
Center in St. Louis, Missouri.  His discharge from service 
was not by reason of physical disability according to the 
official report of his separation from service, but was 
rather due to unsuitability.  Relevant post-service medical 
record pertaining to the left hip include a February 2003 
note from T.L. Wickiewicz, M.D. noting that the veteran was 
status-post total hip replacement and had recurrent infection 
post operatively.  On remand, the Board finds that the 
veteran should be scheduled for a VA examination addressing 
the etiology of any left hip disability found on examination.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Schedule the veteran for an examination 
to ascertain the nature and etiology of 
any current left hip disability, 
including specifically, an assessment 
as to whether any current left hip 
disability is etiologically related to 
service. The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
must indicate that the claims file was 
reviewed in conjunction with the 
examination.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that any current 
left hip disability is causally or 
etiologically related to the veteran's 
period of active service, including as 
due to falling off a truck during basic 
training as asserted by the veteran.  
The examiner should provide the 
rationale for the opinion provided.  

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim. If action remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to 


respond.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



